IN RE: United Steelworkers/Am.Lo. 8373; — Defendant(s); Applying for Writ of Certiorari and/or Review; to the Court of Appeal, Fourth Circuit, Number 88CA-0405; Parish of Plaquemines 25th Judicial District Court Div. “B” Number 21-426.
Granted. Court of Appeal reversed for reasons assigned by Ciaccio, J., 536 So.2d 655. Injunction dissolved.
DENNIS, J., concurs in the result although he thinks it would be preferable to grant the writ and render a considered opinion by this Court.
*966DIXON, C.J., and CALOGERO, J., would grant for full review.